131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John P. WILLIAMS III, as Trustee of the Phillip A. TaylorRevocable Living Trust;  John P. Williams III, asPersonal Representative of (Florida)Estate of Phillip AllanTaylor, Appellants,Jane Doe, as surviving mother of Phillip A. Taylor, Plaintiff,v.J. William CAMPBELL, M.D.;  Barnes Hospital;  WashingtonUniversity;  Barnes-Jewish Hospital, Inc., Appellees.
No. 96-3066.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 5, 1997.Decided:  Dec. 10, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
John P. Williams III, personal representative for the Florida estate of Phillip A. Taylor, appeals the district court's1 Federal Rule of Civil Procedure 12(b)(6) dismissal of Williams's complaint against J. William Campbell, M.D., Barnes-Jewish Hospital, and Washington University;  Williams also appeals the denial of his Federal Rule of Civil Procedure 59(e) and 60(b) motions.  After de novo review, see County of St. Charles v. Missouri Family Health Council, 107 F.3d 682, 684 (8th Cir.), cert. denied, 118 S.Ct. 160 (1997), we affirm for the reasons stated by the district court.


2
We find no abuse of discretion in the denial of Williams's Rule 59(e) and 60(b) motions.  See Twin City Constr.  Co. v. Turtle Mountain Band of Chippewa Indians, 911 F.2d 137, 139 (8th Cir.1990) (Rule 59(e) standard of review);  Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir.1988) ( Rule 60(b) standard of review).  See 8th Cir.  R. 47B.


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri